Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2010 Foot Locker, Inc. (Exact Name of Registrant as Specified in its Charter) New York 1-10299 13-3513936 (State or other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 112 West 34 th Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: 212-720-3700 Former Name/Address (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 . Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers As previously reported, Matthew D. Serra has resigned as a member of the Board of Directors and as Chairman of the Board of Foot Locker, Inc. (the Company), effective at the close of business on January 30, 2010, in connection with his retirement from the Company on that date. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FOOT LOCKER, INC. (Registrant) Date: February 1, 2010 By: /s/ Gary M. Bahler Senior Vice President, General Counsel and Secretary
